DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/909,953 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 2-6 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

3.	Independent claim 11 recites, in part, the limitation:
“determining if there is an overlap of the estimated completion time of the first backup job and a start time of a second backup job immediately subsequent to the first backup job”.

The claimed specification does not appear to describe/support the limitation as claimed. Independent claim 17 recites a similar limitation and is rejected on the same ground of rejection. Claims 12-16 and 18-20 are rejected at least by virtue of their dependency from the independent claims 11 and 17, respectively.

4.	Dependent claim 2 recites the limitation:
“wherein the estimated amount of additional time is determined through one or more statistics gathered for the first backup job.”
The claimed specification does not appear to describe/support the above limitation as claimed. Claims 3-6 and 9-10 are rejected because they are dependent from claim 2.

5.	Dependent claims 12 and 18 recite the limitation(s):
“re-evaluating the statistics to determine if there is a significant change to the estimated completion time; and if so, re-estimating the completion time based on any significantly changed statistics.”

The claimed specification does not appear to describe/support the above limitation(s) as claimed. Claims 13-15 and 19-20 are rejected because they are dependent from claims 12 and 18, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7-8, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. “Ahn” (US 2020/0409908 A1) in view of Salas-Meza et al. “Salas” (US 6,704,885 B1).

8.	In regard to claim 1 Ahn discloses:
“A computer-implemented method of predictive scheduled backups of data in a data protection system using virtual machine (VM) based storage (e.g., ¶¶ 0002, 0018, Fig. 5), comprising: initiating a first backup job in a series of scheduled consecutive backup jobs, wherein a next backup job is allowed to begin only after the first backup job is finished and not active;” (e.g., ¶ 0016, The continuous log backup system can start a next backup job session of a continuous backup schedules automatically after the previous backup job completes; ¶ 0182, the system can generate predictions relating to storage operations or storage operation information).
“detecting, by the next backup job (e.g., Fig. 5, ¶ 0276, the detected I/O activity should trigger backup of transactions logs), if the first backup job is still active;” (e.g., ¶ 0016, the continuous log backup system can further implement a continuous backup schedule that triggers the next backup job session irrespective of whether the previous job session completes successfully or failed. However, when a running backup job is suspended, the schedule can wait for the job to resume and complete before starting the next job session). The running backup job disclosed by Ahn represents active backup job recited in the claim. However, Ahn does not appear to expressly teach while Salas discloses:
“if so, estimating an amount of additional time required to finish the first backup job;” (e.g., claim 2; if the client is busy with tasks other than performing the backup, then generating a second start time by adding a specified amount of time to said first start time, and reattempting performance of said backup at said second start time).
“and rescheduling the next backup job to start at least at the end of the additional time.” (e.g., Figs. 6 and 11, column 6, lines 1-13, If the client 21 busy processing other tasks (block 83), the backup session application 25 waits (block 84) for a predetermined time period. A default time period of ten minutes is used in the described embodiment; claim 12, generating a second start time by adding a predetermined amount of time to said first start time, and reattempting performance of said backup at said second start time) when client is idle (e.g., inactive) or busy (e.g., performing other task) waiting a period of time and after additional time restarting the backup session (e.g., backup job).
Disclosures by Ahn and Salas are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Continuously Run Log Backup taught by Ahn to include the additional time for starting the backup session or job disclosed by Salas.
The motivation for including the additional time as taught by column 3, lines 46-48 of Salas is to provide client-based "push" data backups and employs a stochastic scheduler to avoid contention between clients.
Therefore, it would have been obvious to combine teaching of Salas with Ahn to obtain the invention as specified in the claim.  
9.	In regard to claim 11 Ahn discloses:
A computer-implemented method of predictive scheduled backups of data in a data protection system using virtual machine (VM) based storage (e.g., ¶ 0252, FIG. 2A illustrates a system 200… computing devices 202a include one or more virtual machines), comprising: initiating a backup job comprising a first backup followed by a plurality of subsequent backups according to a defined schedule in which a subsequent backup job does not start until an immediately preceding backup job is completed;” (e.g., ¶ 0016, The continuous log backup system can start a next backup job session of a continuous backup schedules automatically after the previous backup job completes; ¶ 0182, the system can generate predictions relating to storage operations or storage operation information).
“gathering operational statistics of the first backup job when the first backup job is active;” (e.g., ¶ 0084, job history maintenance; ¶ 0186).
“estimating a completion time of the first backup job based on the statistics;” (e.g., ¶ 0182; ¶ 0091, monitoring completion of and status reporting related to information management operations and jobs; ¶ 0101, status and reporting information about completed jobs; ¶ 0182). However, Ahn does not appear to expressly teach while Salas discloses: 
“determining if there is an overlap of the estimated completion time of the first backup job and a start time of a second backup job immediately subsequent to the first backup job;” (e.g., column 8, lines 25-35; Fig. 11 and the corresponding text descriptions). Salas teaches a time slot used for each backup session. Each time slot is specified with a start and end time. If it is determined that start time for next session (e.g., time slot) is previously chosen, there is overlap or conflict in selecting next time slots for backup with a previous one. Then, a new start time is being generated (see also flow chart in Fig. 6) to select another time slot for next backup session. 
“and if so, rescheduling the second backup job to start after the estimated completion time of the first backup job.” (e.g., column 8, lines 25-35; Fig. 11 and the corresponding text descriptions) a new start time is generated after some waiting time (see also flow chart in Fig. 6). The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
10.	In regard to claim 17 Ahn discloses:
“ A system for predictively scheduling backups of data in a data protection system using virtual machine (VM) based storage ¶ 0252, FIG. 2A illustrates a system 200… computing devices 202a include one or more virtual machines), comprising: a backup server initiating a backup job comprising a first backup followed by a plurality of subsequent backups according to a defined schedule in which a subsequent backup job does not start until an immediately preceding backup job is completed;” (e.g., ¶ 0016, The continuous log backup system can start a next backup job session of a continuous backup schedules automatically after the previous backup job completes; ¶ 0182, the system can generate predictions relating to storage operations or storage operation information).
“a media database storing gathered operational statistics of the first backup job when the first backup job is active;” (e.g., ¶ 0016; continuous log backup system can further implement a continuous backup schedule that triggers the next backup job session; ¶ 0099, Storage manager 140 may maintain an associated database 146 ¶ 0186, information may include backup history).
“and a predictive scheduled backup component estimating a completion time of the first backup job based on the statistics,” (e.g., ¶ 0182; ¶ 0091, monitoring completion of and status reporting related to information management operations and jobs).
“determining if there is an overlap of the estimated completion time of the first backup job and a start time of a second backup job immediately subsequent to the first backup job,” (e.g., column 8, lines 25-35; Fig. 11 and the corresponding text descriptions). Salas teaches a time slot used for each backup session. Each time slot is specified with a start and end time. If it is determined that start time for next session (e.g., time slot) is previously chosen, there is overlap or conflict in selecting next time slots for backup with a previous one. Then, a new start time is being generated (see also flow chart in Fig. 6) to select another time slot for next backup session.
“and if so, rescheduling the second backup job to start after the estimated completion time of the first backup job.” (e.g., column 8, lines 25-35; Fig. 11 and the corresponding text descriptions) a new start time is generated after some waiting time (see also flow chart in Fig. 6). The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
11. 	In regard to claims 7 and 16 Ahn further discloses: 
“wherein the first backup is a full backup and the next backup is one of a differential or incremental backup.” (e.g., ¶ 0138, because full backup copies can consume a relatively large amount of storage, it can be useful to use a full backup copy as a baseline and only store changes relative to the full backup copy afterwards).
12. 	In regard to claim 8 Ahn further discloses: 
“wherein the full backup is followed by a plurality of incremental backups including the next backup according to a defined periodic schedule.” (e.g., ¶ 0154, periodically capture images of primary data; ¶¶ 0138-0139).

Conclusion
The prior art made of record and not relied upon are as follows:
1. Ali et al. (US 2008/0263551 A1).
2. BEDADALA et al. (US 20210034571 A1).
3. Stringham et al. (US 8260752 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
June 3, 2022